 



EMPLOYMENT AGREEMENT AMENDMENT

 

THIS EMPLOYMENT AGREEMENT AMENDMENT (the “Amendment”) is entered into effective
as of January 1, 2018 (the “Effective Date”), is between Rhino GP LLC
(“Employer”) and Richard A. Boone (“Employee”).

 

W I T N E S S E T H

 

WHEREAS, Employee is currently employed by Employer pursuant to an Amended and
Restated Employment Agreement dated December 30, 2016 (the “Prior Agreement”).

 

WHEREAS, Employer and Employee now desire to amend the Prior Agreement, and have
executed this Amendment to evidence the terms of their agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants herein contained, the
parties agree as follows:

 

1. Section 2 of the Prior Agreement is hereby deleted and replaced in its
entirety with the following language:

 

“Position and Duties. As of the Effective Date, Executive shall serve as the
President and Chief Executive Officer. In such positions, Executive shall report
directly to the Executive Chairman and, in his or her absence, directly to the
Board of Directors of Employer. Executive shall have the customary authority,
responsibilities and duties of such position(s), subject to the direction and
definition of such authority, responsibilities, and duties from time to time by
Employer. During the Employment Term, Executive will devote all of his business
time and efforts to the performance of his duties hereunder and to his duties
under his employment agreement with Royal Energy Resources, Inc. (“Royal”), with
the expectation that the Executive’s business time and efforts shall be
allocated between the Employer and Royal roughly in proportion to the amount of
base salary payable by the Employer and Royal to the Employee. Executive shall
be subject to all of the employment and personnel policies and procedures in
effect from time to time and applicable to executive employees of Employer.
Executive’s regular place of employment during the Employment Term shall be at
Employer’s executive offices in Lexington, Fayette County, Kentucky, and
Executive shall engage in such travel as may be reasonably required in
connection with the performance of his duties hereunder.”

 

2. Section 8(b) of the Prior Agreement is hereby modified to add the following
language at the end thereof: “; provided, however, that nothing herein shall
prohibit the Employer from serving as an executive for Royal.”

 

3. All other terms and conditions in the Prior Agreement shall remain unchanged
except to the extent specifically modified herein.

 

[SIGNATURE PAGE TO FOLLOW]

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the day and year first above written.

 

  EMPLOYEE:           /s/ Richard A. Boone   Name: Richard A. Boone        
EMPLOYER:       RHINO GP LLC:         By: /s/William L. Tuorto   Title: William
L. Tuorto   Name: Executive Chairman

 

 

 

 